FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                 December 22, 2009
                            FOR THE TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 09-3125
                                              (D.C. No. 2:07-CR-20090-KHV-1)
    STEVE LOGAN,                                          (D. Kan.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before TYMKOVICH, EBEL, and GORSUCH, Circuit Judges.



         Pursuant to a plea agreement, Steve Logan pleaded guilty to conspiracy to

distribute or possess with intent to distribute more than fifty grams of cocaine

base, in violation of 21 U.S.C. § 846. He was sentenced to 292 months’

imprisonment, to be followed by five years of supervised release. Although the




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
plea agreement contained a waiver of his appellate rights, Mr. Logan filed

a notice of appeal.

       The government has moved to enforce the plea agreement based on

Mr. Logan’s appellate waiver. Under United States v. Hahn, 359 F.3d 1315, 1325

(10th Cir. 2004) (en banc) (per curiam), we will enforce an appellate waiver if

(1) the “appeal falls within the scope of the waiver of appellate rights;”

(2) “the defendant knowingly and voluntarily waived his appellate rights;”

and (3) “enforcing the waiver would [not] result in a miscarriage of justice.”

Mr. Logan’s counsel concedes that Mr. Logan’s appeal falls within the scope of

the appeal waiver, that his waiver was knowingly and voluntarily entered, and

that he has no evidence that enforcing the waiver would result in a miscarriage of

justice.

       Counsel states that Mr. Logan may wish to assert that he received

ineffective assistance of counsel in connection with the negotiation of the appeal

waiver, which, if true, would satisfy the requirements for establishing a

miscarriage of justice. See Hahn, 359 F. 3d at 1327. But, as counsel

acknowledges, we would not address such an argument at this time because

ineffective-assistance claims generally should be raised in a collateral proceeding

rather than on direct appeal, even where a defendant seeks to invalidate an

appellate waiver based on ineffective assistance of counsel. See United States v.

Porter, 405 F.3d 1136, 1144 (10th Cir. 2005).

                                          -2-
     Accordingly, we GRANT the government’s motion to enforce and

DISMISS this appeal. Counsel’s motion to withdraw is DENIED as moot.


                                   ENTERED FOR THE COURT
                                   PER CURIAM




                                     -3-